DETAILED ACTION
	This action is in response to the Response to Election/Restriction filed 3/14/2022. Currently, claims 1-18 are pending in the application. Claim 19 is cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-18) and Species IV, Figures 5-8 (corresponding to claims 1-18) in the reply filed on 3/14/2022 is acknowledged.  The traversal is on the ground(s) that searching the various species would not place undue burden on the examiner.  This is not found persuasive because there is a search and/or examination burden for the various species because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claim 4 is withdrawn as being drawn to a non-elected species. Claim 4 recites “the length of said first tube is longer than the length of said first plurality of wires.” This is not a feature of elected Species IV, Figures 5-8. As best shown in Applicant’s Figure 7, elected Species IV features the length of the first tube (120) being shorter than the length of the wire (110). Thus, claim 4 recites a feature that does not correspond to elected Species IV, Figures 5-8. Claim 4 is therefore, withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first wire-tube assembly comprising a first plurality of wires (claim 2), said first plurality of wires being soldered together (claim 3), the second wire-tube assembly comprising a second plurality of wires (claim 9), the third wire-tube assembly comprising a third plurality of wires (claim 10), said first plurality of wires being made up of a number of wires that is different than a second number of wires that makes up said second plurality of wires (claim 12) and said first plurality of wires having a first diameter and said second plurality of wires having a second diameter (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 14 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “wherein said first plurality of wires with a first diameter and said second plurality of wires with a second diameter” should be amended to recite ---wherein said first plurality of wires have a first diameter and said second plurality of wires have a second diameter---.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  in order to improve the claim(s) to make clear that Applicant is reciting an apparatus (and not a method), “wherein said device reduces tremors by at least 90%” should be amended to recite ---wherein said device is capable of reducing tremors by at least 90%---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 9, 10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “said first wire-tube assembly further comprises: (c) a first plurality of wires.” It is unclear if this recited “first plurality of wires” includes, or is distinct from, the “first length of a wire” that is previously recited in claim 1 (upon which claim 2 depends) to be part of the first wire-tube assembly. For purposes of examination, the claimed “first plurality of wires” will be interpreted to include the previously recited “first length of a wire,” and consequently, claim 2 will be interpreted to mean ---the first length of the wire is configured as a first plurality of wires---. Claims 3, 9, 10 and 12-14 depend on claim 2 and therefore, include the same error.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8, 11, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hepp et al. (US 2022/0000649).
In regards to claim 1, Hepp et al. teaches in Figures 1, 3, 4c and 4d 
(A) a glove covering (glove section 7); and 
(B) a first Coulomb damping suspension assembly (segments 38, 39, 40, 41 and lead-through 15; [0069] teaches a double-lumen tube that accommodates coupling element 4 therein) comprising: 
(I) a first flexible tube (segments 38, 39, 40, 41 and lead-through 15; [0066] teaches that “the articulated segments 40 enable an articulated connection, i.e., a tilting connection which can be pivoted about a pivot axis;” thus, it is clear that the structure formed by segments 38, 39, 40, 41 is flexible via articulated segments 40; [0069] teaches “the starting segment 38 has a lead-through 15;” lead-through 15 is shown in Figures 4c and 4d to be structured as a tube; [0069] teaches lead-through 15 accommodating a double-lumen tube therein and thus, lead-through 15 must have a hollow, tubular structure); and 
(II) a first wire-tube assembly ([0069] teaches a double-lumen tube that accommodates coupling element 4 therein) comprising;
(a) a first length of a wire (coupling element 4; [0069] teaches “coupling element 4 formed as a wire”); and
(b) a first tube (double-lumen tube; see [0069]).
In regards to claim 7, Hepp et al. teaches the apparatus of claim 1. Hepp et al. teaches in [0069] that said wire (coupling element 4) is made of a shape-memory alloy ([0069] teaches “a coupling element 4 formed as a wire—preferably a nitinol wire;” nitinol is a shape-memory alloy).
In regards to claim 8, Hepp et al. teaches the apparatus of claim 1. Hepp et al. teaches in [0069] that said wire (coupling element 4) is made of nitinol ([0069] teaches “a coupling element 4 formed as a wire—preferably a nitinol wire”).
In regards to claim 11, Hepp et al. teaches the apparatus of claim 1. Hepp et al. teaches in Figure 1 that said first Coulomb damping suspension assembly (segments 38, 39, 40, 41 and lead-through 15; [0069] teaches a double-lumen tube that accommodates coupling element 4 therein) is configured to extend on the dorsal side of a user’s hand from the radius-ulna side of the carpal over the carpal, metacarpal, and metacarpophalangeal joint just past the proximal interphalangeal joint of a first phalange (Figure 1 teaches segments 38, 39, 40, 41 and coupling element 4 being positioned such that they are capable of extending on the dorsal side of a user’s hand from the radius-ulna side of the carpal over the carpal, metacarpal, and metacarpophalangeal joint just past the proximal interphalangeal joint of a first phalange, depending on the size of the individual user).
In regards to claim 15, Hepp et al. teaches the apparatus of claim 1. Hepp et al. teaches in [0069] that said first wire-tube assembly ([0069] teaches a double-lumen tube that accommodates coupling element 4 therein) is attached at one end to ([0069] teaches that the double-lumen tube that accommodates coupling element 4 therein is “arranged in or guided through the lead-through 15;” thus, it is clear that the double-lumen tube that accommodates coupling element 4 has an end that is attached to the lead-through 15) said first flexible tube (segments 38, 39, 40, 41 and lead-through 15).
In regards to claim 18, Hepp et al. teaches the apparatus of claim 1. Hepp et al. teaches in [0062] that said device (hand orthosis 1) reduces tremors by at least 90% (this is an intended use claim limitation; if the prior art structure is capable of performing the intended use, then it meets the claim; Hepp et al. teaches in [0062] that the hand orthosis 1 functions by applying a tensile or a compressive force to the user’s finger(s); this applied force is capable of reducing tremors by at least 90% depending on the degree of tremor and anatomy of a particular individual).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hepp et al. (US 2022/0000649) in view of Hinds (WO 2010/117749 A2).
 	In regards to claim 2, Hepp et al. teaches the apparatus of claim 1. Hepp et al. does not teach that the first length of the wire is configured as a first plurality of wires.
However, Hinds teaches on page 5, lines 27-31 an analogous device (upper limb brace) wherein the first length of the wire (“lace” taught on page 5, lines 27-31) is configured as a first plurality of wires (page 5, lines 27-31 teaches that the lace can be structured as a multi-filament wire; each filament of the multi-filament wire constitutes an individual wire; thus, a multi-filament wire includes a plurality of wires).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the first length of the wire taught by Hepp et al. to be configured as a first plurality of wires as taught by Hinds because this element is known to in the art to be a suitable alternative to a single, solid core wire that has sufficient axial strength and bendability, as Hinds teaches on page 5, lines 27-31.
In regards to claim 3, Hepp et al. and Hinds teach the apparatus of claims 1 and 2. Hepp et al. as modified by Hinds teaches that said first plurality of wires are attached together (see discussion above).
Claim 3 limitation “soldered” is a product-by-process claim limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
In regards to claim 9, Hepp et al. and Hinds teach the apparatus of claims 1 and 2. Hepp et al. teaches in Figure 1 and [0061]
(C) a second Coulomb damping suspension assembly (segments 38, 39, 40, 41 and lead-through 15; [0069] teaches a double-lumen tube that accommodates coupling element 4 therein; [0061] teaches that a coupling element 4 is arranged within each finger segment 2 and thus, there is a second assembly (not shown in Figure 1) that includes a second set of segments 38, 39, 40, 41, second lead-through 15 and a second double-lumen tube that accommodates a second coupling element 4 therein) comprising: 
(I) a second flexible tube (second set of segments 38, 39, 40, 41 and second lead-through 15; [0066] teaches that “the articulated segments 40 enable an articulated connection, i.e., a tilting connection which can be pivoted about a pivot axis;” thus, it is clear that the structure formed by segments 38, 39, 40, 41 is flexible via articulated segments 40; [0069] teaches “the starting segment 38 has a lead-through 15;” lead-through 15 is shown in Figures 4c and 4d to be structured as a tube; [0069] teaches lead-through 15 accommodating a double-lumen tube therein and thus, lead-through 15 must have a hollow, tubular structure); and 
(II) a second wire-tube assembly ([0061] and [0069] teach a second double-lumen tube that accommodates a second coupling element 4 therein)  comprising; 
(a) a second wire (second coupling element 4; [0069] teaches “coupling element 4 formed as a wire”); and 
(b) a second tube (second double-lumen tube; see [0061] and [0069]).
	Hepp et al. does not teach that the second wire is configured as a second plurality of wires.
However, Hinds teaches on page 5, lines 27-31 an analogous device (upper limb brace) wherein the wire (“lace” taught on page 5, lines 27-31) is configured as a plurality of wires (page 5, lines 27-31 teaches that the lace can be structured as a multi-filament wire; each filament of the multi-filament wire constitutes an individual wire; thus, a multi-filament wire includes a plurality of wires).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the second wire taught by Hepp et al. as modified by Hinds to be configured as a plurality of wires as taught by Hinds because this element is known to in the art to be a suitable alternative to a single, solid core wire that has sufficient axial strength and bendability, as Hinds teaches on page 5, lines 27-31.
In regards to claim 10, Hepp et al. and Hinds teach the apparatus of claims 1, 2 and 9. Hepp et al. teaches in Figure 1 and [0061]
(C) a third Coulomb damping suspension assembly (segments 38, 39, 40, 41 and lead-through 15; [0069] teaches a double-lumen tube that accommodates coupling element 4 therein; [0061] teaches that a coupling element 4 is arranged within each finger segment 2 and thus, there is a third assembly (not shown in Figure 1) that includes a third set of segments 38, 39, 40, 41, third lead-through 15 and a third double-lumen tube that accommodates a third coupling element 4 therein) comprising: 
(I) a third flexible tube (third set of segments 38, 39, 40, 41 and third lead-through 15; [0066] teaches that “the articulated segments 40 enable an articulated connection, i.e., a tilting connection which can be pivoted about a pivot axis;” thus, it is clear that the structure formed by segments 38, 39, 40, 41 is flexible via articulated segments 40; [0069] teaches “the starting segment 38 has a lead-through 15;” lead-through 15 is shown in Figures 4c and 4d to be structured as a tube; [0069] teaches lead-through 15 accommodating a double-lumen tube therein and thus, lead-through 15 must have a hollow, tubular structure); and 
(II) a third wire-tube assembly ([0061] and [0069] teach a third double-lumen tube that accommodates a third coupling element 4 therein)  comprising; 
(a) a third wire (third coupling element 4; [0069] teaches “coupling element 4 formed as a wire”); and 
(b) a third tube (third double-lumen tube; see [0061] and [0069]).
	Hepp et al. does not teach that the third wire is configured as a third plurality of wires.
However, Hinds teaches on page 5, lines 27-31 an analogous device (upper limb brace) wherein the wire (“lace” taught on page 5, lines 27-31) is configured as a plurality of wires (page 5, lines 27-31 teaches that the lace can be structured as a multi-filament wire; each filament of the multi-filament wire constitutes an individual wire; thus, a multi-filament wire includes a plurality of wires).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the third wire taught by Hepp et al. as modified by Hinds to be configured as a plurality of wires as taught by Hinds because this element is known to in the art to be a suitable alternative to a single, solid core wire that has sufficient axial strength and bendability, as Hinds teaches on page 5, lines 27-31.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hepp et al. (US 2022/0000649) in view of Bhugra et al. (US 2021/0106490).
In regards to claim 5, Hepp et al. teaches the apparatus of claim 1. Hepp et al. does not teach that said first tube is a polyolefin heat shrink tube.
However, Bhugra et al. teaches in [0139] an analogous device wherein said first tube (polyolefin heat shrink tubing 488) is a polyolefin heat shrink tube (explicitly taught in [0139] to be “polyolefin heat shrink tubing”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the first tube of Hepp et al. to be a polyolefin heat shrink tube as taught by Bhugra et al. because this element is known to provide protection for the first length of a wire, as Bhugra et al. teaches in [0139].

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hepp et al. (US 2022/0000649).
In regards to claim 6, Hepp et al. teaches the apparatus of claim 1. Hepp et al. does not teach that said first length of said wire has a diameter of .5 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide the first length of said wire having a diameter of .5 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). One having ordinary skill in the art before the effective filing of the present invention would find it obvious that the diameter of said first length of said wire could be modified in order to customize the stiffness of the wire as desired for a specific application.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hepp et al. (US 2022/0000649), in view of Hinds (WO 2010/117749 A2) and further in view of Wang (US 2022/0008238).
In regards to claim 13, Hepp et al. and Hinds teach the apparatus of claims 1, 2 and 9. Hepp et al. and Hinds do not teach that said first plurality of wires is made up a first material and said second plurality of wires is made up of a second material.
However, Wang teaches in Figure 1, [0018], [0031] and [0034] an analogous device wherein said first wire (first elastic metal wire 14) is made up a first material (material having thicker diameter) and said second wire (second elastic metal wire 14) is made up of a second material (material having thinner diameter) (Wang teaches in [0018], [0031] and [0034] replacing an elastic metal wire 14 of one diameter with a wire of a different diameter; this would result in one of the wires 14 having a diameter that is different from the diameter of the remaining wires 14, and thus, the materials of the wires would be different due to their varied diameter; multiple wires 14 are shown in Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the first and second plurality of wires of Hepp et al. as modified by Hinds such that said first plurality of wires is made up a first material and said second plurality of wires is made up of a second material as taught by Wang because this element is known to enable the first and second plurality of wires to generate different forces as required “to cooperate with different fingers for rehabilitation,” as Wang teaches in [0018].
In regards to claim 14, Hepp et al. and Hinds teach the apparatus of claims 1, 2 and 9. Hepp et al. and Hinds do not teach said first plurality of wires with a first diameter and said second plurality of wires with a second diameter.
However, Wang teaches in Figure 1, [0018], [0031] and [0034] an analogous device having the first wire (first elastic metal wire 14) with a first diameter and said second wire (second elastic metal wire 14) with a second diameter (Wang teaches in [0018], [0031] and [0034] replacing an elastic metal wire 14 of one diameter with a wire of a different diameter; this would result in one of the wires 14 having a diameter that is different from the diameter of the remaining wires 14; multiple wires 14 are shown in Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the first and second plurality of wires of Hepp et al. as modified by Hinds to provide said first plurality of wires with a first diameter and said second plurality of wires with a second diameter as taught by Wang because this element is known to enable the first and second plurality of wires to generate different forces as required “to cooperate with different fingers for rehabilitation,” as Wang teaches in [0018].

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hepp et al. (US 2022/0000649) in view of Capurro (US 2011/0030122).
In regards to claim 16, Hepp et al. teaches the apparatus of claim 1. Hepp et al. does not teach that said glove covering is made, at least in part of, of a latex, a nylon and/or a polyester.
However, Capurro teaches in [0022] an analogous device wherein said glove covering (“glove” taught in [0022]) is made, at least in part of, of a latex, a nylon and/or a polyester ([0022] teaches “a glove constructed of a stretching and breathable material having substantially uniform thickness, such material as nylon polyester based and other based synthetic knit fabric, more specific to be dry fit with Lycra jersey with hydrophilic polyester elastin”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the glove covering of Hepp et al. to be made, at least in part of, of a latex, a nylon and/or a polyester as taught by Capurro because “this material allows for an effective skin tight fit about the user's hand in a comfortable manner,” as Capurro teaches in [0022].

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hepp et al. (US 2022/0000649) in view of Kelpie et al. (EP3479809A1).
In regards to claim 17, Hepp et al. teaches the apparatus of claim 1. Hepp et al. does not teach that said device weighs less than 34 grams.
However, Kelpie et al. teaches in Figures 1A, [0032], [0035] and [0040] an analogous device (therapeutic device for the hand) wherein said device (apparatus 100) weighs less than 34 grams ([0032] teaches that the “apparatus 100 includes a first part 102 and a second part 104;” [0035] teaches “the first part 102 may be have a weight of 5-10 grams;” [0040] teaches “the second part 104 may be have a weight of 5-10 grams;” thus, the total weight of apparatus 100 is 10-20 grams (which is less than 34 grams)).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the device of Hepp et al. to weigh less than 34 grams as taught by Kelpie et al. because this element is known to make the device “lightweight” (as Kelpie et al. teaches in [00142]) and thus, less cumbersome and more comfortable for the user.

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Regarding claim 12, the prior art does not teach that said first plurality of wires is made up of a number of wires that is different than a second number of wires that makes up said second plurality of wires, in combination with the other element(s) of the claim(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        9/7/2022